DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 9/1/2022, is acknowledged. Claim 7 is amended; Claims 11 and 12 are newly added.  No new matter is added.  Claims 1-2 and 7-12 are currently pending, claim 9 is withdrawn.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art Takayama, teaches a maximum content of 5 mass% of W and/or Mo particles, and therefore, fails to teach “wherein, in the green compact, the one or more types of selected from the group consisting of W particles and Mo particles is 10.0 to 30.0 in mass%” as required by both claims 11 and 12, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (US 2014/0109723)(previously cited) in view of Kondoh (US 5824923)(previously cited) and Takayama (US 2003/0099853)(previously cited).
With respect to Claims 1 and 10, the claims are each drawn to a “sintered friction material,” however, the bulk of the claims are respectively drawn to the composition of a green compact used to form the sintered material.  Thus, the specifics of the green compact represent product-by-process limitations.  According to MPEP § 2113,
 "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Here, one of ordinary skill in the art would recognize that the green compact, upon sintering to form the claimed sintered material, would generally retain the same composition from an element-by-element basis; however, the recited compounds and individual elements may transform during sintering, for example, by decomposing, moving in or out of alloys, or forming new compounds.  Therefore, within the product-by-process limitations, individually claimed components and their respective structures are not deemed to be required by the claimed sintered materials, for example, “W particles and Mo particles” (Claim 1) requires the recited mass% of W and/or Mo but does not require them in the form of particles in the sintered material.
With respect to Claims 1 and 10, Ishimoto teaches a sintered friction material for a high-speed railway that is suitable for brake lining, the material produced by mixing Fe powder and various additives with Cu powder, and compacting and sintering them, resulting in a material comprising a Cu matrix, and thus teaches a “sintered friction material for railway vehicles that is a sintered material of a green compact” and “Cu, which forms a matrix of the sintered friction material.” ([0034, 0051, 0061]).
Ishimoto teaches a material with compositional ranges, in mass%, and a specific embodiment as detailed below ([0025], [0047], [0058]; Table 1).

Instant Claims
Ishimoto
Cu
50.0 – 75.0 (claims 1, 10)
50 or more ([0025])
Graphite
5.0 – 15.0 (claims 1, 10)
5 – 15 ([0025])
SiO2 (silica), magnesia, zircon, zirconia, mullite, silicon nitride*
1.5 – 15.0 (claims 1, 10)
0.5 – 10.0
([0058])
W, Mo*
3-30 (claims 1, 10)
-
Ferrochromium, ferrotungsten, ferromolybdenum, stainless steel*
2-20 (claims 1, 10)
-
MoS2
0 – 3.0
(claims 7-8)
0.3 – 7.0 ([0025])
Fe
0 – 20.0 (claims 7-8)
7.5 ~ 63 ([0047])

*one or more selected from
Thus, Ishimoto teaches compositional ranges overlapping, the same as, or falling within each of the instantly claimed ranges of Cu, graphite, and silica. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Ishimoto is silent as to the addition of “one or more selected from the group consisting of W and Mo contained in the form of particles: 3.0 to 30.0%” and “one or more selected from the group consisting of ferrochromium, ferrotungsten, ferromolybdenum, and stainless steel: 2.0 to 20.0%.”
Kondoh teaches a sintered friction material comprising a copper alloy base and hard particles, where the hard particles in a content amount within the range of 10 to 30 wt. % (Abstract). Kondoh teaches that the hard particles are uniformly dispersed in the matrix of the original copper alloy powder, and that the hard particles can be selected from the group consisting of FeMo, FeCr, FeTi, FeW, and FeB (col. 6, ln. 50-57). Kondoh further teaches that the hard particles suppress generation of agglutination or agglomeration with a counterpart when friction sliding at room or high temperature, improve seizure resistance and serve to improve the coefficient of friction (col. 3, ln. 16-19, 43-45; col. 5, ln. 1-4). One having ordinary skill in the art would be motivated to modify the sintered friction material of Kondoh to add hard particles, like the iron series intermetallics, to the copper based sintered friction material in order to maximize the suppression of agglomeration and the improvement of the coefficient of friction. 
It would have been obvious to one having ordinary skill in the art to modify the copper-based sintered friction material of Ishimoto, to add particles of iron series intermetallics, in particular FeMo and/or FeW, as taught by Kondoh, in order to maximize the suppression of agglomeration and the improvement of the coefficient of friction because by adding in the iron intermetallics into the sintered friction material, the iron intermetallics will be in direct contact with the opposing surface and in that way suppress the generation of agglutination or agglomeration with a counterpart when friction sliding at room or high temperature, improve the seizure resistance and serve to improve the coefficient of friction.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a content of ferrotungsten or ferromolybdenum from the portion of the overlapping ranges.  MPEP § 2144.05.
Finally, Takayama teaches a sintered material comprising a Cu base material, dispersed hard particles such as oxides, carbides, nitrides and/or carbonitrides, and may further comprise 0.5-5.0 mass% total of metal particles and/or alloy particles such as W and/or Mo which cause phase separation relative to Cu, dispersed in the material to reduce the crystal particle diameter of the copper base material and contributes to a material with improved seizure resistance. (para. 28-32, 42).
It would have been obvious to one of ordinary skill in the art to modify the sintered friction material of Ishimoto in view of Kondoh to include up to 5 mass% of W and/or Mo metal particles (and thus non-ferrous with respect to claim 10), as taught by Takayama, to reduce the grain size of the copper matrix material and obtain a material with improved seizure resistance.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a content of Mo and/or W from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to claim 2, the claim as-recited constitutes a “product-by-process” claim. See MPEP 2113.  In the instant case, the claimed sintering temperature is not described or would be understood to impart any specific and additional structure beyond what is already recited in claim 1. As such, the claim is considered to be met because Ishimoto teaches a sintered product.
Moreover, it is noted that Ishimoto discloses wherein the sintering temperature is equal to or higher than 1000 °C which touches the claimed range “a temperature ranging from 800 to 1000°C” (para. 33)(See MPEP 2144.05 (I)). 
With respect to claims 7-8, Ishimoto teaches a sintered friction material comprising contents of molybdenum disulfide and Fe, overlapping the instantly claimed ranges, and specific examples, such as Ex. 8 (Table 1) with contents falling within the claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Applicant argues, in reference to prior art Takayama, that “it is not possible to discern the relative amounts of each constituent element or alloy because the 0.5 to 5 wt% range of the metal particles and/or alloy particles is a combination of all of Mo, W, Cr, Co, Fe, and Fe-C.” (Remarks, p. 6). Applicant further argues that, based on specific examples of Takayama, would one of ordinary skill in the art would not be able resolve the actual content of such elements. (Remarks, p. 6-7). These arguments have been fully considered but are not found persuasive.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2123.  Additionally, prior art references are presumed to be operable/enabling.  See MPEP 2121.  The burden is on applicant to provide facts rebutting the presumption of operability.  
Takayama teaches “metal particles and/or alloy particles such as Mo, W, Cr, Fe and Co which cause remarkable phase separation relative to Cu are dispersed to reduce the crystal particle diameter of the copper based sintered contact material, and Pb and intermetallic compounds are finely dispersed to achieve improved seizure resistance.’ (para. 32).  Thus, it is clear that the reference is not drawn to requiring the simultaneous inclusion of metal and/or alloy particles of all of Mo, W, Cr, Fe, and Co, but rather, drawn to the inclusion of metal or alloy particles of one or more such elements.  Thus, in view of the additional teachings of Takayama, including paragraph 42 and claim 9, the reference is interpreted to teach 0.5-5.0 mass% total of one of more of metal or alloy particles comprising Mo, W, Cr, Co, Fe, and Fe-C, overlapping the instantly claimed range.
It would have been obvious to one of ordinary skill in the art to modify the sintered friction material of Ishimoto in view of Kondoh to include up to 5 mass% of W and/or Mo metal particles (and thus non-ferrous with respect to claim 10), as taught by Takayama, to reduce the grain size of the copper matrix material and obtain a material with improved seizure resistance.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a content of Mo and/or W from the portion of the overlapping ranges.  MPEP § 2144.05.
Finally, as detailed above, new Claims 11 and 12 require a minimum of 10 mass% of Mo and/or W particles, and therefore, requires a content substantially outside the range of Takayama (5 mass% maximum).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735